Citation Nr: 0318029	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  94-37 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for joint disease, to 
include as secondary to in-service exposure to Agent Orange.
 
2.  Entitlement to service connection for Raynaud's Syndrome, 
to include as secondary to in-service exposure to Agent 
Orange.

3.  Entitlement to service connection for chronic fatigue 
syndrome (CFS), to include as secondary to in-service 
exposure to Agent Orange.

4.  Entitlement to service connection for genetic damage with 
fragile X chromosome (FXC), to include as secondary to in-
service exposure to Agent Orange.

5.  Entitlement to service connection for a heart disorder, 
to include as secondary to in-service exposure to Agent 
Orange.

6.  Entitlement to service connection for defective hearing, 
to include as secondary to in-service exposure to Agent 
Orange.

7.  Entitlement to service connection for skin disease, to 
include as secondary to in-service exposure to Agent Orange.

8.  Entitlement to service connection for scleroderma, to 
include as secondary to in-service exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a December 1994 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In March 2000, the Board denied the 
issues on appeal.  Pursuant to a motion for remand, the U.S. 
Court of Appeals for Veterans Claims (Court), in a February 
2001 Order, vacated and remanded this matter to the Board for 
application of the Veterans Claims Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002). 

In December 2001, the Board remanded this case to the RO for 
compliance with the VCAA.  The claim has been returned to the 
Board for further appellate consideration.  

The issues of entitlement to service connection for 
fibromyalgia and tinnitus were previously referred to the RO 
for appropriate action.  In March 2003, the RO issued a 
development letter to the veteran, pursuant to the VCAA.  The 
matter is referred to the RO for any further action necessary 
by law and regulation.  

In addition, in a statement received in January 2003, it 
appears that the veteran may be raising additional issues.  
This is referred to the RO for clarification and any further 
necessary action.  

The issues pertaining to entitlement to service connection 
for a skin disorder, to include scleroderma, will be 
addressed in the REMAND portion of this decision.


FINDINGS OF FACTS

1.  The veteran had active service in Vietnam.

2.  Joint disease, Raynaud's Syndrome, CFS, genetic damage 
with FXC, a heart disorder, and defective hearing, were not 
shown during service or within one year thereafter.

3.  The veteran has not been shown to have a disability 
recognized by the VA as etiologically related to exposure to 
herbicide agents used in Vietnam.

4.  The file contains no indication that joint disease, 
Raynaud's Syndrome, CFS, genetic damage with FXC, a heart 
disorder, or defective hearing may be associated with the 
veteran's active duty service, to include exposure to 
herbicide agents used in Vietnam.




CONCLUSION OF LAW

The criteria for service connection for joint disease, 
Raynaud's Syndrome, CFS, genetic damage with FXC, a heart 
disorder, and defective hearing have not been met.  38 
U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a change in the law during the pendency of the 
veteran's claim.  Under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, the obligations of VA with respect to the duties to 
assist and notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA are 
defined.  The primary implementing regulations are published 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  These statutory and 
regulatory changes are liberalizing and are applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  

The Board notes that the RO has considered this claim under 
the new law.  It is specifically noted that a December 2002 
letter, as well as the February 2003 supplemental statements 
of the case, notified the veteran of the new law and the 
duties imposed on VA under the new law.  The veteran has also 
been advised of what evidence is needed to support his claim, 
and that VA would help him secure evidence in support of his 
claim if he identified such evidence.  Further, the veteran 
was provided with notice of what the evidence of record, to 
include the medical records, revealed.  

Finally, the veteran has been provided with notice of why the 
evidence was insufficient to award the benefit sought on 
appeal, as well as notice that he may submit any supporting 
evidence.  Thus, the veteran has been provided with notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim, and notice of how his claim was 
still deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran of what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

I.  Factual Background

A review of the veteran's DD Form 214 discloses that the 
veteran served on active duty in the Republic of Vietnam 
during the Vietnam era.  The veteran's service medical 
records, however, contain no complaints, findings, symptoms, 
or diagnoses suggestive of joint disease, Raynaud's Syndrome, 
CFS, genetic damage with FXC, a heart disorder, or defective 
hearing.  Post service medical records showed no complaints 
or findings relating to any of the claimed disorders until 
several years after separation from service. 

Beginning in April 1992, the veteran began submitting 
statements asserting claims for service connection for 
various disabilities that he contended were connected with 
exposure to Agent Orange while serving in Vietnam.  Since 
July 1992, he has submitted similar statements in which he 
alleges that he has developed numerous disorders due to in-
service exposure to high-energy electron (or electromagnetic) 
fields.  Through numerous statements submitted since 1992, 
the veteran has related each of the disorders listed on the 
cover page of this decision to either (or both) of these two 
causes.  In a statement received in January 1994, the veteran 
asserted that all of his symptoms were due to exposure to 
Agent Orange and to exposure to high-energy electromagnetic 
fields.  Since it is not always completely clear which theory 
is being presented as the root of each claimed disorder, this 
decision addresses each claimed disorder under both the 
provisions for direct service connection and the provisions 
for presumptive service connection for disorders related to 
exposure to Agent Orange.  



Summary of pertinent medical evidence

The evidence of record shows that the veteran has been 
diagnosed with degenerative joint disease.  The mild 
degenerative changes, first noted on October 1989 X-rays from 
the Beaver Medical Clinic, were diagnosed as degenerative 
arthritis of the cervical spine on VA examination in July 
1990.  At that time, the degenerative disk disease was 
related to a 1983 injury.  Subsequent related diagnoses have 
included: minimal dextroscoliosis of the thoracic spine and 
degenerative disk disease at C5-6 and C6-7 with marginal 
spurs, perhaps causing mild spinal stenosis (private medical 
records from the San Bernardino County Medical Center (SBCMC) 
dated from April to May 1991); osteophytic spurring with 
probable disk herniation at C5-C6 and C6-C7 levels (private 
medical records from the St. Vincent medical center, 
including a March 1992 magnetic resonance imaging (MRI) study 
of the cervical spine); mild scoliosis, C5-C7 spinal 
degeneration, thoracic outlet syndrome (private medical 
records from the Los Angeles County Medical Center dated in 
March 1992); decreased arm strength and leg pain secondary to 
degenerative joint disease of the cervical spine and possible 
protruding disc (VA outpatient treatment records dated in 
June and July 1992); degenerative disk disease at L5-S1 and 
degenerative joint disease of the cervical spine (VA 
outpatient treatment records dated in October 1992 and 
January 1993); mild cervical spondylosis, fibromyalgia, and 
osteoarthritis of the cervical and lumbosacral spine (private 
examinations by Jay A. Goldstein, M.D., dated in March 1994, 
March 1995, and March 1998).

The medical records on file relating to Raynaud's syndrome 
(or phenomenon) include only a September 1992 VA outpatient 
treatment record which noted the disorder, and a May 1994 
private record from a psychologist at the Learning Center who 
listed Raynaud's as an Axis III diagnosis.

Chronic fatigue syndrome (CFS) was first diagnosed on a 
September 1992 VA outpatient treatment record.  Subsequent VA 
outpatient treatment records noted that a diagnosis of CFS 
was questionable (November 1992), or that the veteran did not 
meet the criteria for CFS (January 1993).  The Board notes 
that the veteran's private psychiatrist, Dr. Goldstein, 
diagnosed CFS in March 1994, and that a private psychologist 
noted CFS on the May 1994 examination.  Thereafter, Dr. 
Goldstein  diagnosed CFS in October 1994, at which time he 
reported the onset of the disorder to be in August 1983.  Dr. 
Goldstein continued to diagnose CFS in examinations performed 
in March 1995, January 1996, and March 1998. 

Turning to the veteran's claim for service connection for 
genetic damage with FXC, the Board finds that the file 
contains no medical record showing findings related to 
genetic damage, and that the veteran has been given no 
diagnosis in this regard.  A May 1993 VA outpatient treatment 
record did note that the veteran was worried about 
chromosomal problems from exposure to Agent Orange and that 
he was referred to immunology.  Records show that findings 
were not made at that time and the veteran was told that a 
chromosomal test would not be useful.

While the veteran has asserted that he has a murmur or some 
other heart disorder, review of the records revealed no 
medical findings of a problem with the heart.  Over the 
years, examinations of the heart have revealed findings 
including: no cardiomegaly, no murmurs, rhythm regular, 
peripheral pulses normal (July 1990 VA examination); regular 
heart without murmur, ECG normal, and chest X-rays normal 
(September 1992 VA examination); normal cardiovascular 
system, regular rate and rhythm, without murmur (January 1994 
VA examination report).

Similarly, the Board finds that the medical evidence on file 
does not show a diagnosis of hearing loss, even though the 
veteran has claimed that he has had a problem with defective 
hearing due to service.  VA examination performed in July 
1990 revealed that the veteran's canals and drums were normal 
with no discharge and that there was no hearing loss noted.  
Additionally, on VA examination in January 1994, the 
veteran's ears were again evaluated as normal. 



II.  Pertinent Provisions

Direct service connection

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Presumptive service connection/exposure to herbicides

For the purposes of presumptive service connection, the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam beginning on January 9, 1962 and 
ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 
3.307(a)(6).

Disease associated with exposure to certain herbicide agents  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  The diseases related to herbicide exposure 
include: chloracne or other acneform disease consistent with 
chloracne, Type II diabetes; Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).



III.  Analysis

A.  Presumptive service connection pursuant to 38 C.F.R. §§ 
3.307(a) and 3.309(e)

The veteran asserts that exposure to Agent Orange while 
serving in the Republic of Vietnam has caused him to develop:  
joint disease, Raynaud's Syndrome, CFS, genetic damage with 
FXC, a heart disorder, and defective hearing.

The veteran's service personnel records show service in the 
Republic of Vietnam during the Vietnam Era which would enable 
him to take advantage of the presumptions of Agent Orange 
exposure and service incurrence in the provisions of 38 
C.F.R. §§ 3.307(a) and 3.309(e), if there were a current 
diagnosis of a disability listed in 38 C.F.R. § 3.309(e).  
However, the claims file contains no competent medical 
evidence of a current diagnosis of any of the designated 
disorders for which presumptive service connection may be 
granted.  As such, the veteran's claims for presumptive 
service connection under 38 C.F.R. §§ 3.307(a) and 3.309(e) 
fail in light of the regulatory schemata.

Since the veteran does not have a current diagnosis of any of 
the designated disorders presumed to be caused by exposure to 
Agent Orange, the Board finds that  service connection on a 
presumptive basis cannot be granted.

B.  Direct service connection, including on an Agent Orange 
exposure basis, or on any other basis asserted by the veteran

Initially, the Board notes that service connection for the 
claimed disorders on an Agent Orange exposure basis is not 
necessarily foreclosed, merely because the veteran has not 
submitted competent medical evidence of current disability as 
listed in 38 C.F.R. § 3.309(e).  The direct service 
connection provisions are applicable to all claimed theories 
for service connection including the claim that his disorders 
are due to Agent Orange exposure, or that they are due to 
exposure to high-energy electron/electromagnetic fields.   

Regardless of the stated theory of service connection, 
however, considering all evidence and statements of record, 
there must be some indication that the disability or symptoms 
could possibly be associated with the veteran's active 
service.  See  Well v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

(i)  Entitlement to service connection 
for genetic damage with FXC, a heart 
disorder, and defective hearing

While the veteran has asserted that he has genetic damage 
with FXC, a heart disorder, and defective hearing, medical 
records on file contain no diagnoses with regard to these 
disorders.  To the contrary, VA examinations over the years 
have indicated that the veteran's heart and his hearing 
appeared to be normal.  Additionally, although a May 1993 VA 
outpatient treatment report indicates that the veteran 
expressed concerns regarding possible genetic damage and 
chromosomal problems, his lay assertion is not sufficient to 
establish such medical diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992) . The medical evidence of record 
does not indicate the presence of such disorder during 
service or post-service.  Therefore, service connection 
cannot be awarded.  

(ii)  Entitlement to service connection 
for joint disease, Raynaud's Syndrome, 
and CFS

Initially, as was reported in the summary of medical evidence 
laid out above, the veteran has been diagnosed with 
degenerative joint disease, Raynaud's Syndrome, and CFS.  The 
Board finds it pertinent, however, that none of the diagnosed 
disorders was shown during service or within many years 
thereafter.  According to the evidence of record, 
degenerative joint disease was first shown in 1989 and, at 
that time, it was related to a 1983 injury.  Raynaud's 
Syndrome and CFS were initially noted in September 1992, more 
than 20 years after separation from service.  

The Board has considered the March 1998 report from the 
veteran's private psychiatrist which listed psychiatric 
problems and non-psychiatric problems including CFS and 
osteoarthritis, and reported that "[h]e remains disabled, as 
from the history, the disability is service-connected."  
Here, however, the treating psychiatrist did not conclude 
that the veteran's CFS or his osteoarthritis was of service 
onset or was otherwise related thereto.  Rather, the 
psychiatrist's statement that the veteran's disability was 
service-connected constituted only a history provided by the 
veteran.  The Court has held that a bare transcription in a 
medical record of the veteran's self-reported history, 
unenhanced by medical analysis, does not constitute competent 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 405 
(1995).  

Accordingly, the Board must conclude that service connection 
for the claimed disorders must be denied.  In reaching the 
decision to deny the veteran's claim, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for joint disease, a heart 
disorder, defective hearing, Raynaud's Syndrome, chronic 
fatigue syndrome, genetic damage with fragile X chromosome, 
to include as secondary to in-service exposure to Agent 
Orange, is denied.


REMAND

The veteran's service medical records indicate that in July 
1967, he was treated for a scaly rash on the bottom surface 
of his penis.  In August 1967, he was treated for tinea 
pedis.  He was again seen for an ongoing skin disorder in 
1976.  The impression was dermopathy, of questionable 
etiology.  On referral to the dermatology clinic in January 
1977, the diagnosis was localized scleroderma.  He was also 
seen for tinea pedis in the 1990's.  Subsequent diagnoses 
have included varied and at times contradictory diagnoses 
involving the skin.  The Board finds that since the veteran 
did receive treatment for a skin condition in service, and 
that since he has had skin problems since separation from 
service, a VA examination is necessary to determine the exact 
nature of any and all skin disorders, as well as their 
etiology.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the veteran and request 
that he provide the names and addresses of any 
providers that have treated him for any skin 
disorder, to include scleroderma, whose records are 
not already associated with the claims file.  The 
RO should then take the appropriate measures to 
obtain such records from any identified providers.

2.  The RO should schedule the veteran for a VA 
skin examination.  The claims file and a copy of 
this remand should be made available to the 
examiner for review.  The examiner is asked to 
provide a diagnosis for any and all skin 
conditions.  The examiner should then state whether 
it is at least as likely as not that any (and 
which) diagnosed skin disorder had its onset in 
service, was caused by exposure to Agent Orange or 
high energy electron, or is otherwise related to 
service.  A complete rationale for all opinions 
expressed should be provided in a typewritten 
report.  

3.  The veteran is hereby notified that it is his 
responsibility to report for all examinations, to 
cooperate in the development of the claim, and that 
the consequences for failure to report for a VA 
examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158, 3.655 (2002).  
In the event that the veteran does not report for 
any ordered examination, documentation should be 
obtained which shows that notice scheduling the 
examination was sent to the last known address.  It 
should also be indicated whether any notice that 
was sent was returned as undeliverable.

4.  Thereafter, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a skin disorder, to include 
scleroderma, with consideration of the VCAA.  Any 
additional development or action required under the 
VCAA should be accomplished.  If the benefit sought 
on appeal is not granted, the veteran and his 
representative should be furnished a supplemental 
statement of the case and then given the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                        
____________________________________________
	D. C. Spickler 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

